Citation Nr: 0336384	
Decision Date: 12/24/03    Archive Date: 12/29/03

DOCKET NO.  02-09 141	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUES

1.  Entitlement to an increased rating for lumbar stenosis 
with bulging disc, currently evaluated as 10 percent 
disabling.

2.  Entitlement to a temporary total disability rating based 
on individual unemployability due to service-connected 
conditions (TDIU).


REPRESENTATION

Appellant represented by:	Michael A. Steinberg, 
Attorney-at-Law


WITNESS AT HEARING ON APPEAL

Appellant




ATTORNEY FOR THE BOARD

M.C. Peltzer, Associate Counsel


INTRODUCTION

The veteran served on active duty from September 1973 to 
September 1993.

This matter comes before the Board of Veterans' Appeals 
(Board) from a January 2002 rating decision issued by the St. 
Petersburg, Florida, Regional Office (RO) of the Department 
of Veterans Affairs (VA).

The issue of entitlement to an increased rating for lumbar 
stenosis with bulging disc is REMANDED to the RO via the 
Appeals Management Center (AMC), in Washington, DC.  VA will 
notify the veteran if further action is required.


FINDINGS OF FACT

1.  The veteran is service connected for arthritis of the 
cervical spine (evaluated as 30 percent disabling), residuals 
of a left shoulder injury (evaluated as 20 percent 
disabling), sinusitis with allergic rhinitis (evaluated as 10 
percent disabling), left carpel syndrome (evaluated as 10 
percent disabling); right carpal tunnel syndrome (evaluated 
as 10 percent disabling), lumbar stenosis with bulging disc 
(evaluated as 10 percent disabling); left calcaneal spur 
(evaluated as 10 percent disabling), right calcaneal spur 
(evaluated as 10 percent disabling), hypertension with 
systolic ejection murmur (evaluated as 10 percent disabling), 
prostatitis (evaluated as noncompensable), chondromalacia of 
the left knee (evaluated as noncompensable), chondromalacia 
of the right knee (evaluated as noncompensable), 
thrombophlebitis of the left external jugular vein (evaluated 
as noncompensable), and right hallus valgus (evaluated as 
noncompensable).  His combined disability rating is 80 
percent.

2.  The veteran's orthopedic conditions of arthritis of the 
cervical spine, residuals of a left shoulder injury, left 
carpel syndrome, right carpal tunnel syndrome, lumbar 
stenosis with bulging disc, left calcaneal spur, right 
calcaneal spur, chondromalacia of the left knee, and 
chondromalacia of the right knee have a combined disability 
rating of 60 percent.

3.  The probative medical evidence of record indicates that 
the veteran is rendered unemployable due to his service-
connected conditions.


CONCLUSION OF LAW

A TDIU rating is granted.  38 U.S.C.A. § 1155 (West 2002); 38 
C.F.R. §§ 3.102, 4.16, 4.19, 4.25 (2003).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The veteran contends that he is entitled to a TDIU rating.  
The determination of the merits of a claim must be made as to 
whether the evidence supports the claim or is in relative 
equipoise, with the veteran prevailing in either event, or 
whether a preponderance of the evidence is against the claim, 
in which case the claim is denied.  Gilbert v. Derwinski, 1 
Vet. App. 49, 55 (1990).  The Board notes that evidence 
supporting a claim or being in relative equipoise is more 
than evidence that merely suggests a possible outcome.  
Instead, there must be at least an approximate balance of 
positive and negative evidence for the veteran to prevail.  
Id. at 56.

A TDIU rating may be assigned where the schedular rating is 
less than total, when it is found that the disabled person is 
unable to secure or follow a substantially gainful occupation 
as a result of a single service-connected disability ratable 
at 60 percent or more, or as a result of two or more service-
connected disabilities provided at least one disability is 
ratable at 40 percent or more and there is sufficient 
additional service-connected disability to bring the combined 
rating to 70 percent or more.  38 U.S.C.A. § 1155 (West 
2002); 38 C.F.R. §§ 3.340, 3.341, 4.16(a) (2003).  Where 
these percentage requirements are not met, entitlement to the 
benefits on an extraschedular basis may be considered when 
the veteran is unable to secure and follow a substantially 
gainful occupation by reason of service-connected 
disabilities, and consideration is given to the veteran's 
background including his employment and educational history.  
38 C.F.R. §§ 3.321(b), 4.16(b) (2003).  

In determining whether the veteran is entitled to a TDIU 
rating, neither non-service-connected disabilities nor 
advancing age may be considered.  38 C.F.R. §§ 4.16(a), 4.19 
(2003).  

The focus of a TDIU claim is on whether the service-connected 
conditions would render it impossible for the average person 
to follow a "substantially gainful occupation."  Roberson v. 
Principi, 251 F.3d 1378 (Fed. Cir. 2001).

Here, the veteran is service connected for arthritis of the 
cervical spine (evaluated as 30 percent disabling), residuals 
of a left shoulder injury (evaluated as 20 percent 
disabling), sinusitis with allergic rhinitis (evaluated as 10 
percent disabling), left carpel syndrome (evaluated as 10 
percent disabling); right carpal tunnel syndrome (evaluated 
as 10 percent disabling), lumbar stenosis with bulging disc 
(evaluated as 10 percent disabling); left calcaneal spur 
(evaluated as 10 percent disabling), right calcaneal spur 
(evaluated as 10 percent disabling), hypertension with 
systolic ejection murmur (evaluated as 10 percent disabling), 
prostatitis (evaluated as noncompensable), chondromalacia of 
the left knee (evaluated as noncompensable), chondromalacia 
of the right knee (evaluated as noncompensable), 
thrombophlebitis of the left external jugular vein (evaluated 
as noncompensable), and right hallus valgus (evaluated as 
noncompensable).  His combined disability rating is 80 
percent.  At first glance, it would appear that the veteran 
does not have a service-connected disability that is 
individually evaluated at 60 percent or higher or a 
combination of service-connected disabilities with a combined 
disability evaluation of 70 percent with at least one rated 
as 40 percent disabling such that a TDIU rating is warranted 
on a schedular basis.  See 38 C.F.R. § 4.16 (2003).

For the purpose of a TDIU rating, disabilities affecting a 
single body system will be considered as one disability.  
38 C.F.R. § 4.16 (2003).  Here, the veteran's service-
connected orthopedic disabilities have a combined rating of 
60 percent.  See 38 C.F.R. § 4.25 (2003).  As such, the 
veteran meets the schedular threshold for determining whether 
he is entitled to a TDIU rating.  Now the Board must 
determine whether the evidence indicates that he is 
unemployable due to his service-connected disabilities.

The evidence indicates that the veteran has a college 
education and last worked in September 2000, as a warehouse 
manager.  During service, his specialty was in supply.  

The veteran's service-connected disabilities were evaluated 
in VA examinations dated in September 2001, October 2001, 
November 2001, and May 2002.  The examination of the 
veteran's lumbar spine in October 2001 resulted in a 
conclusion that the veteran had slight limitation of motion 
in the low back, with relatively good strength.  The examiner 
noted that some of the veteran's symptoms seemed to suggest 
lumbar stenosis which was not related to a fall in service 
described by the veteran as the source of his disability.  
The examiner indicated that the veteran's back problem caused 
him some discomfort and inability to do some kinds of work 
but the examiner did not believe that his problem rendered 
him unemployable.  

However, the examiner did not have the claims file available 
for review, and the service medical records document the 
presence of lumbar stenosis and a bulging (although not 
herniated) disc in 1991, while he was still on active duty.  
He is specifically service-connected for lumbar stenosis.  

In comparison, the October 2001 VA general medical 
examination report reflects that the examiner stated that 
based on the veteran's service-connected disabilities, the 
veteran was rendered unemployable, predominately due to 
conditions of orthopedic nature.  In addition to his low back 
disability, these orthopedic conditions include bilateral 
carpal tunnel syndrome, bilateral chondromalacia of the 
knees, heel spurs, a right shoulder disability and a cervical 
spine disability.  

The VA examination of the knees in September 2001 resulted in 
a conclusion that the veteran was limited to sedentary 
employment.  VA examination in May 2002 disclosed severe 
limitation of motion in the cervical spine, with 
consideration of flare-ups.  In addition, VA and private 
treatment records dated in 2000 and 2001 show the veteran's 
treatment for his multiple medical conditions.  

While each of the veteran's numerous service-connected 
disabilities do not individually prevent work, they have an 
aggregate effect of substantially hindering him from 
performing many job-related tasks.

The impairment from all of the veteran's multiple service-
connected disabilities might well prevent him from performing 
the duties required for gainful employment on a sustained 
basis.  The Board finds that the evidence is approximately 
divided as to whether service-connected disabilities are now 
of a severity as to preclude gainful employment, and thus the 
veteran is to be given the benefit of the doubt.  38 U.S.C.A. 
§ 5107(b).  The Board finds that the service-connected 
disabilities are sufficient to preclude the veteran from 
performing gainful employment, the criteria for a TDIU rating 
are met, and the requested benefit is granted.  

Finally, the Board finds that the file shows that through 
correspondence, the rating decision, and the statement of the 
case, the veteran has been informed of the evidence necessary 
to substantiate his TDIU claim.  Pertinent identified medical 
records have been obtained, and VA examinations have been 
provided.  As this issue on appeal, or entitlement to a TDIU, 
has been fully resolved in the veteran's favor, the veteran 
has not been prejudiced by any due process concerns that have 
not been completed.  See 38 U.S.C.A. §§ 5103, 5103A; 
38 C.F.R. § 3.159; Quartuccio v. Principi, 16 Vet. App. 183 
(2002).


ORDER

A TDIU rating is granted.


REMAND

With respect to the remaining issue of an increased rating 
for the veteran's low back disability, in April 2003, the 
Board received additional evidence, for which RO 
consideration was not waived.  The United States Court of 
Appeals for the Federal Circuit has recently invalidated the 
regulations that empowered the Board to consider additional 
evidence without prior RO review in the absence of a waiver 
of such review by the veteran or his representative.  
Disabled American Veterans v. Sec'y of Veterans Affairs, 327 
F. 3d 1339 (Fed. Cir. 2003).  As such, the Board is remanding 
this matter so that veteran's claims folder may be reviewed 
by the RO.

Additionally, the veteran sustained an injury to his low back 
in September 2000.  The veteran's claims folder was not 
available for the VA examination of the veteran's lumbar 
spine in October 2001, and the evidence indicates that a 
question was raised at that time as to whether at least part 
of the veteran's disability was not related to service.  An 
examination, with review of the claims folder should be 
conducted to resolve this matter.  The April 2003 hearing 
transcript reflects that the veteran indicated that he has 
received treatment for his claimed condition from a VA 
medical facility.  VA's duty to assist includes a duty to 
obtain these records.  See 38 C.F.R. § 3.159(c)(2) (2003).  

Moreover, during the pendency of this appeal, the regulations 
pertinent to evaluating the veteran's increased rating claim 
have been revised.  Since this change in law occurred while 
his appeal was pending, the version of the law that is more 
favorable to his claim must be applied.  Karnas v. Derwinski, 
1 Vet. App. 308, 312-13 (1991).  However, the old law must be 
applied prior to the effective date of the new law.  See 
Green v. Brown, 10 Vet. App. 111, 116-119 (1997) and 38 
U.S.C.A. § 5110(g) (West 2002) (where compensation is awarded 
pursuant to any Act or administrative issue, the effective 
date of such award or increase shall be fixed in accordance 
with the facts found, but shall not be earlier than the 
effective date of the Act or administrative issue).  

Accordingly, this case is REMANDED for the following action:

1.  The RO should obtain and associate 
with his claims folder records of his VA 
treatment for a low back disorders from 
the VA medical facility located in Tampa, 
FL, from October 2001 to the present.

2.  The RO should then schedule the 
veteran for a VA spine examination to 
determine the current nature and extent 
of his service-connected lumbar stenosis 
with a bulging disc.  The claims folder 
should be made available to the examiner 
and the examiner is requested to review 
the medical evidence both prior to and 
after the veteran's September 2000 on-
the-job back injury and determine the 
manifestations and severity of disability 
associated with his service-connected 
lumbar spine disability.  The examiner 
should address whether the veteran's 
service-connected disability rendered him 
more susceptible to an injury, or was 
otherwise related to the injury, or 
whether the September 2000 injury 
resulted in an entirely new, unrelated 
condition.  If the latter, and it is not 
possible to separate the effects of the 
veteran's service-connected lumbar 
condition from any nonservice-connected 
conditions based on sound medical 
judgment, the examiner is requested to so 
indicate in the examination report.

3.  The RO should then readjudicate the 
veteran's increased rating claim in light 
of the actions taken and all evidence 
received since the June 2002 Statement of 
the Case (SOC), including the evidence 
received at the Board in April 2003.  If 
the claim remains denied, the RO should 
issue a Supplemental SOC (SSOC) to the 
veteran and his representative before the 
case is returned to the Board.  The SSOC 
must contain notice of all relevant 
actions taken on the claim for benefits 
since June 2002, to include a summary of 
the evidence, and discussion of all 
pertinent regulations, including the 
revised regulations for evaluating spine 
conditions.  An appropriate period of 
time should be allowed for response.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West 2002) (Historical and Statutory 
Notes).  In addition, VBA's Adjudication Procedure Manual, 
M21-1, Part IV, directs the ROs to provide expeditious 
handling of all cases that have been remanded by the Board 
and the Court.  See M21-1, Part IV, paras. 8.43 and 38.02.



	                     
______________________________________________
	K.D. HUDSON
	Acting Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or Board) is 
the final decision for all issues addressed in the "Order" section of the 
decision.  The Board may also choose to remand an issue or issues to the 
local VA office for additional development.   If the Board did this in your 
case, then a "Remand" section follows the "Order."  However, you cannot 
appeal an issue remanded to the local VA office because a remand is not a 
final decision. The advice below on how to appeal a claim applies only to 
issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not need to do 
anything.  We will return your file to your local VA office to implement 
the BVA's decision.  However, if you are not satisfied with the Board's 
decision on any or all of the issues allowed, denied, or dismissed, you 
have the following options, which are listed in no particular order of 
importance: 
?	Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
?	File with the Board a motion for reconsideration of this decision
?	File with the Board a motion to vacate this decision 
?	File with the Board a motion for revision of this decision based on 
clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to also: 
?	Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a motion to 
vacate, or a motion for revision based on clear and unmistakable error with 
the Board, or a claim to reopen at the local VA office.  None of these 
things is mutually exclusive - you can do all five things at the same time 
if you wish.  However, if you file a Notice of Appeal with the Court and a 
motion with the Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the Court 
before you file a motion with the BVA, the BVA will not be able to consider 
your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 days from 
the date this decision was mailed to you (as shown on the first page of 
this decision) to file a Notice of Appeal with the United States Court of 
Appeals for Veterans Claims.  If you also want to file a motion for 
reconsideration or a motion to vacate, you will still have time to appeal 
to the Court.  As long as you file your motion(s) with the Board within 120 
days of the date this decision was mailed to you, you will then have 
another 120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  You should 
know that even if you have a representative, as discussed below, it is your 
responsibility to make sure that your appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans Claims?  
Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure for 
filing a Notice of Appeal, the filing fee (or a motion to waive the filing 
fee if payment would cause financial hardship), and other matters covered 
by the Court's rules directly from the Court. You can also get this 
information from the Court's web site on the Internet at 
www.vetapp.uscourts.gov, and you can download forms directly from that 
website.  The Court's facsimile number is (202) 501-5848. 

To ensure full protection of your right of appeal to the Court, you must 
file your Notice of Appeal with the Court, not with the Board, or any other 
VA office. 

How do I file a motion for reconsideration? You can file a motion asking 
the BVA to reconsider any part of this decision by writing a letter to the 
BVA stating why you believe that the BVA committed an obvious error of fact 
or law in this decision, or stating that new and material military service 
records have been discovered that apply to your appeal. If the BVA has 
decided more than one issue, be sure to tell us which issue(s) you want 
reconsidered. Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
1
CONTINUED



Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you also plan 
to appeal this decision to the Court, you must file your motion within 120 
days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the BVA to 
vacate any part of this decision by writing a letter to the BVA stating why 
you believe you were denied due process of law during your appeal. For 
example, you were denied your right to representation through action or 
inaction by VA personnel, you were not provided a Statement of the Case or 
Supplemental Statement of the Case, or you did not get a personal hearing 
that you requested. You can also file a motion to vacate any part of this 
decision on the basis that the Board allowed benefits based on false or 
fraudulent evidence.  Send this motion to the address above for the 
Director, Management and Administration, at the Board.  Remember, the Board 
places no time limit on filing a motion to vacate, and you can do this at 
any time. However, if you also plan to appeal this decision to the Court, 
you must file your motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis of clear 
and unmistakable error? You can file a motion asking that the Board revise 
this decision if you believe that the decision is based on "clear and 
unmistakable error" (CUE).  Send this motion to the address above for the 
Director, Management and Administration, at the Board. You should be 
careful when preparing such a motion because it must meet specific 
requirements, and the Board will not review a final decision on this basis 
more than once. You should carefully review the Board's Rules of Practice 
on CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on filing a 
CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to reopen your 
claim by simply sending them a statement indicating that you want to reopen 
your claim.  However, to be successful in reopening your claim, you must 
submit new and material evidence to that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always represent 
yourself in any claim before VA, including the BVA, but you can also 
appoint someone to represent you.  An accredited representative of a 
recognized service organization may represent you free of charge.  VA 
approves these organizations to help veterans, service members, and 
dependents prepare their claims and present them to VA. An accredited 
representative works for the service organization and knows how to prepare 
and present claims. You can find a listing of these organizations on the 
Internet at: www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is not a 
lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than before 
VA, then you can get information on how to do so by writing directly to the 
Court.  Upon request, the Court will provide you with a state-by-state 
listing of persons admitted to practice before the Court who have indicated 
their availability to represent appellants.  This information is also 
provided on the Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for a claim 
involving a home or small business VA loan under Chapter 37 of title 38, 
United States Code, attorneys or agents cannot charge you a fee or accept 
payment for services they provide before the date BVA makes a final 
decision on your appeal. If you hire an attorney or accredited agent within 
1 year of a final BVA decision, then the attorney or agent is allowed to 
charge you a fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the Court.  VA 
cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or agent may 
charge you a reasonable fee for services involving a VA home loan or small 
business loan.  For more information, read section 5904, title 38, United 
States Code. 

In all cases, a copy of any fee agreement between you and an attorney or 
accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion asking 
the Board to do so. Send such a motion to the address above for the Office 
of the Senior Deputy Vice Chairman at the Board. 


VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
2



